DETAILED ACTION
This office action is responsive to the Request for Continued Examination filed 20 May 2022.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the instant amendment to independent claims 1, 9, and 20 and the instant remarks at 6-7, the prior rejection of claims 1-20 under 35 USC 101 is withdrawn.
Applicant’s further arguments with respect to the 35 USC 103 rejection of independent claims 1, 9, and 20 are not persuasive.  Applicant specifically argues that the combination of Rossler (US Publication 2018/0217923), De Angelis (US Publication 2015/0169434), Shukla (US 2009/0281989), and Yokoi (US Publication 2012/0117545) fail to particularly disclose “while the first page is in the production environment, comparing a first code segment stored in the first page with a second code segment stored in the second page, before deployment of the second page in the production environment and after the second page has been merged into a repository used to build a web application corresponding to the web application instance”. However, as cited below, the De Angelis reference is directed towards the testing of systems and methods in web applications, including the testing of code previously stored in a repository (the “test bootstrap code” included in storage remote from a client computer, at Fig. 1 and ¶ 0010).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 10, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossler, U.S. Patent Application Publication #2018/0217923, published August 2, 2018 in view of De Angelis, U.S. Patent Application Publication #2015/0169434, published June 18, 2015 further in view of Shukla, U.S. Patent Application Publication #2009/0281989 published November 12, 2009, further in view of Yokoi, US Patent Application Publication #2012/0117545, published May 10, 2012
With regard to Independent Claim 1,
	Rossler discloses a method performed by a computing system, the method comprising ... comparing a first code segment stored in [a] first page with a second code segment stored in a second page ... the second page being a different version of the first page. See e.g., [0014], (has code from two different GUIs under test, program code and a modified version of the modified code, executes both sets of code and compares the executed code.) The examiner notes that the specification does not provide any details about how the comparison between code segments is made, whether it compares text of raw code segments, or whether it compiles or executes the code segments in some manner and then compares them. As such, the broadest reasonable interpretation of comparing code segments includes comparing the executed version of the code segments, specifically when the differences being detected are end-result differences and not differences in the text of the code.
	Rossler further discloses detecting a user interface (UI) modification based on comparing the first code segment with the second code segment. See e.g., [0014], (part (e), "comparing the current state of the system under test and the modified state of the system under test and detecting changes in the system under test, which changes correspond to differences between the current state of the system under test and the modified state of the system under test".)
	Finally, Rossler discloses and in response to detecting the modification, providing a notification of the UI modification. See [0014], (part (f), "displaying at least part of the detected changes to a user...")
	Rossler does not explicitly disclose deploying a first page in a production environment wherein the first page is part of a web application instance that, while in the production environment, executes on the computing system to provide services to a web browser on a client device, and performing the comparing while the first page is in the production environment and before deployment of the second page in the production environment and after the second page has been merged into a repository used to build a web application corresponding to the web application instance..
	De Angelis discloses deploying a first page in a production environment associated with the computing system. See e.g., [0002], [0036], (GUIs can be deployed in production environments.)
	De Angelis further discloses while the first page is in the production environment, [running tests involving first code for the first page and second code for a second page] before deployment of the second page in the production environment.  See e.g., [0036], (discussing a production environment and a development/test environment which is prior to a production environment.)  The examiner notes that the code to be tested is injected and tested with the initial production code.  De Angelis is further directed towards the testing of systems and methods in web applications (see ¶ 0009), including the testing of code previously stored in a repository (the “test bootstrap code” included in storage remote from a client computer, at Fig. 1 and ¶ 0010, the test bootstrap code “retrieving a test case to be run on the application”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler and De Angelis before them to modify the code segment comparisons of Rossler to apply them to a production environment and an environment before deployment in production. One would be motivated to do so to make sure a currently used GUI would not be disrupted by any made changes.
	Rossler-De Angelis does not explicitly disclose providing the notification to a split testing engine and with the split testing engine, performing split testing on UI features of the first page and UI features of the second page in response to receiving the notification.
	Shukla discloses providing a notification to a split testing engine and with the split testing engine, performing split testing on UI features of the first page and UI features of the second page in response to receiving the notification. See Abstract, ("A change defining customization to one or more modules within the webpage is detected. A test case representing the change is automatically generated. The generated test case is a modified webpage having the customization. The webpage is presented to a first segment of users as a control page and the modified webpage is presented to a second segment of users in response to a request for the webpage. User interaction by the first and [second] segment of users is monitored at the webpage and the modified webpage to determine website metrics of the corresponding webpages.") Presenting one version of a webpage to one set of users and a different version to another set of users is split testing and a system that automatically performs this is a "split testing engine." Further, because the change is detected and the test case is automatically detected, there is necessarily some notification of a change to the split testing engine that allows the engine to start the testing process.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler-De Angelis and Shukla before	 them to modify the code comparison and notifications of Rossler-De Angelis to invoke automatic split testing as taught by Shukla. One would be motivated to do so to easily and intuitively gauge user engagement with possible changes to a webpage which "increases user engagement thereby making it a potential monetizing tool."  Shukla, [0018].
	Rossler-De Angelis-Shukla fail to explicitly disclose determining if text corresponding to the first code segment is different than text corresponding to the second code segment.  Yokoi discloses testing methodology for software source code similar to Rossler-De Angelis-Shukla.  Furthermore, Yokoi discloses wherein two version of the source code are compared and identified in the process of source code testing, at ¶ 0103.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the source code testing environments of Rossler-De Angelis-Shukla to include the direct source code comparison between versions as in Yokoi.  One would have been motivated to make such a combination for the advantage of efficiently developing software using test cases to check the conformity of the software requirements.  See Yokoi, ¶ 0002.

With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the first code segment corresponds to a first UI feature. See e.g., Rossler [0025], (discussing changes between the two segments, one can correspond to a feature of UI: font size 10).

With regard to Dependent Claim 3,
	 As discussed with regard to Claim 2, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the second code segment corresponds to a second UI feature different from the first feature. See e.g., Rossler, [0025], (discussing changes between the two segments, one can correspond to a feature of UI: font size 12).

With regard to Dependent Claim 5,
	As discussed with regard to Claim 3, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the second code segment corresponds to the first UI feature, wherein an attribute of the first UI feature is different from an attribute of the second UI feature. See e.g., Rossler, [0025], (text size (attribute) of the features can be different).

With regard to Dependent Claim 6,
	As discussed with regard to Claim 5, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the attribute is at least one of a ... font size. See e.g., Rossler, [0025], (text size (attribute) of the features can be different).

With regard to Dependent Claim 8,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses deploying a web application instance including the second page in the production environment. De Angelis, [0036], ("Ultimately the upgraded application software will be deployed in the production environment...")

With regard to Independent Claims 9 and 20,
	These claims are similar in scope to Claim 1 and are rejected under a similar rationale.

With regard to Dependent Claim 10,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis further discloses wherein a first web application instance includes the first code segment and a second web application instance includes the second code segment. Rossler, [0049], (discussing web applications). See also De Angelis, [0036] (discussing web applications).

With regard to Dependent Claim 13,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein a first executable file includes the first page and a second executable file includes the second page. De Angelis, [0045], (discussing executable JavaScript files holding the code).

With regard to Dependent Claim 14,
	As discussed with regard to Claim 13, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the first and second code segments are written in JavaScript. De Angelis, [0045], (discussing executable JavaScript files holding the code). See also [0069], ("Test framework code 322 may include one or more files of file types such as JavaScript, HTML...")

With regard to Dependent Claim 15,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla discloses all of the limitations. Rossler-De Angelis-Shukla further discloses wherein the first and second code segments are written in a document markup language. See De Angelis, [0069], ("Test framework code 322 may include one or more files of file types such as JavaScript, HTML...")

With regard to Dependent Claim 16,
	This claim is similar in scope to Claim 3 and is rejected under a similar rationale.

With regard to Dependent Claim 19,
	This claim is similar in scope to Claim 6 and is rejected under a similar rationale.

Claims 4, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Yokoi further in view of Hurd, U.S. Patent #6,222,535 issued April 24, 2001
With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla-Yokoi discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi does not explicitly disclose wherein the first UI feature is of a first type, and the second UI feature is of a second type different from the first type.
	However, while Rossler does not provide an example of a GUI with two different types of features, one of ordinary skill would understand that Rossler's methods would work for any GUI and any change to GUIs. Further, GUIs with different types of features are well known in the art. For example, Hurd discloses a UI capable of having two different types of features wherein the first UI feature is of a first type, and the second UI feature is of a second type different from the first type. See e.g., Col. 7:18-23, (discussing GUIs with different types of features such as radio buttons and text fields.)	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Rossler-De Angelis-Shukla-Yokoi and Hurd before them to modify the code segments of Rossler-De Angelis-Shukla-Yokoi so that the GUI could have different types of features as taught by Hurd. One would be motivated to do so to be able to test larger changes to GUIs such as changing a type of feature.

With regard to Dependent Claim 17,
	This claim is similar in scope to Claim 4 and is rejected under a similar rationale.

With regard to Dependent Claim 18,
	As discussed with regard to Claim 17, Rossler-De Angelis-Shukla-Yokoi-Hurd discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi-Hurd further discloses wherein the first type is at least one of a user-selectable option or an input text field. See e.g., Hurd, Col. 7:18-23, (discussing GUIs with different types of features such as radio buttons and text fields.)	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Yokoi further in view of Derks, U.S. Patent Application Publication #2005/0188357 published August 25, 2005
With regard to Dependent Claim 7,
	As discussed with regard to Claim 1, Rossler-De Angelis-Shukla-Yokoi discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi does not explicitly disclose wherein the first code segment is devoid of a first UI feature rendered at a location on a display, and the second code segment corresponds to the first UI feature rendered at the location on the display.
	Derks discloses a similar UI comparison method comparing two GUIs both having underlying code segments wherein the first code segment is devoid of a first UI feature rendered at a location on a display, and the second code segment corresponds to the first UI feature rendered at the location on the display. See e.g., Fig. 3 (showing triangle 324 at a location in the second GUI wherein that same location is devoid of that feature in the first GUI).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Rossler-De Angelis-Shukla-Yokoi and Derks before them to modify the code segments of Rossler-De Angelis-Shukla-Yokoi so that features could move places or new features could be added as taught by Rossler. One would be motivated to do so to be able to provide dynamic and substantial updates to the web page.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Yokoi further in view of Schrage, U.S. Patent #9,213,625 issued December 15, 2015
With regard to Dependent Claim 11,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla-Yokoi discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi does not explicitly disclose wherein a first mobile application instance includes the first code segment and a second mobile application instance includes the second code segment. 
	However, it is well established in the art that mobile applications have GUIs and are developed in a similar way. For example, Schrage discloses a similar comparison of GUIs under development including mobile application instances. See e.g., Col. 7:9-15, (Discussing that "the described techniques can be applied to a range of software applications and execution environments" including mobile applications).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler-De Angelis-Shukla-Yokoi and Schrage before them to modify the code segment comparisons of Rossler so they could be used for mobile application instances as discussed by Schrage. This would result in "a first mobile application instance includes the first code segment and a second mobile application instance includes the second code segment."  One would be motivated to do so to ensure the code segment comparisons were usable in a plurality of different environments and for a plurality of different application types.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rossler in view of De Angelis further in view of Shukla further in view of Yokoi further in view of Maria, U.S. Patent Application Publication #2017/0279910 published September 28, 2017
With regard to Dependent Claim 12,
	As discussed with regard to Claim 9, Rossler-De Angelis-Shukla-Yokoi discloses all of the limitations. Rossler-De Angelis-Shukla-Yokoi does not explicitly disclose wherein a first microservice instance includes the first code segment and a second microservice instance includes the second code segment.
	Maria discloses development of microservice instances. See e.g., [0002], (discussion and definition of microservices).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Rossler-De Angelis-Shukla-Yokoi and Maria before them to modify the code segment comparisons of Rossler so they could be used for microservice instances as discussed by Maria. This would result in "a first microservice instance includes the first code segment and a second microservice instance includes the second code segment." One would be motivated to do so to ensure the code segment comparisons were usable in a plurality of different environments and for a plurality of different application types.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moser (US Publication 2007/0136024) discloses testing different versions of the same web application and comparing performance metrics for each.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145